CONSULTING AGREEMENT




This Consulting Agreement (hereinafter the “Agreement”) is made and entered into
by and between High Sierra Technologies, Inc., a Nevada Corporation and any
successors in interest that it may have (hereinafter “HSTI”) having its
principal place of business at 1495 Ridgeview Drive, Suite 230A, Reno, NV 89519
and Richard Thompson and David Graves having their offices at 10 McDougal
Industrial Complex Road, Lovelock, NV 89419  (hereinafter, collectively, the
“Consultant”) to be binding and effective as of August 2, 2019 notwithstanding
the actual dates of execution of this Agreement by the parties hereto.  




RECITALS




A.

WHEREAS, HSTI is engaged in the business of growing, harvesting and processing
industrial hemp into various forms of cannabinoids together with the provision
of various services related to the same.  




B.

WHEREAS, the Consultant is engaged, or is to be engaged, by HSTI, as an
independent contractor.




C.

WHEREAS, the Consultant and HSTI desire to enter into this Agreement and to
establish certain of the terms and conditions of the Consultant’s engagement
with HSTI.




D.

WHEREAS, the Consultant agrees and acknowledges that its engagement by HSTI
constitutes adequate and satisfactory consideration for the obligations of the
Consultant under this Agreement.




AGREEMENT




NOW, THEREFORE, for and in consideration of the promises, covenants and
agreements herein contained, the parties hereto hereby agree as follows.




ARTICLE I

ENGAGEMENT




1.1

Engagement / Independent Contractor Status.    (a) HSTI hereby agrees to engage
the Consultant, solely as an independent contractor, and the Consultant hereby
agrees to render services to HSTI including, but not limited to, planning and
agricultural advice related to the current 200 acre hemp farm being operated by
HSTI in McDermitt, Nevada. The parties to this Agreement expressly understand,
agree and intend that the Consultant shall be an independent contractor and not
an agent or employee of HSTI for any purpose whatsoever. None of the benefits,
of any nature whatsoever, normally provided by an employer to its employees,
including but not limited to, workers compensation insurance and unemployment
insurance, shall be available from HSTI to the Consultant nor shall the
Consultant have any expectation of said benefits.  HSTI is interested only in
the results obtained under 





1

HSTI Cons. Agmt. Rev. 1:  8/2/2019







--------------------------------------------------------------------------------

this Agreement; the manner and means of handling the Consultant’s obligations
hereunder shall be under the sole control of the Consultant.  




l.2

Term.    The term of this Agreement shall be from August 2, 2019 to September
30, 2019.  During the term of this Agreement the Consultant and/or HSTI may
elect to terminate the consulting relationship created herein in accordance with
the provisions of Article III hereof. Notwithstanding anything to the contrary
set forth herein, the consulting relationship created herein may also terminate
automatically based on the provisions of Article III hereof.




ARTICLE II

CONSULTING FEES




2.1

Fees.    (a) HSTI shall pay the Consultant, and the Consultant shall accept from
HSTI as full payment for the Consultant’s services rendered hereunder, fees as
set forth in Section 2.1 (b), below.  The Consultant expressly understands and
agrees that it shall be solely liable for any tax liability, of any nature
whatsoever, related to the payment of said fees and/or contributions or
withholdings for Income Taxes, Medicare, Social Security or any other employment
related tax.  The Consultant hereby covenants and agrees to indemnify and hold
HSTI harmless from any such tax liabilities and/or contributions to such tax
liabilities and/or employment related taxes.




(b)

The Consultant shall be paid a flat fee of Five Thousand Dollars and No Cents
($5,000.00) payable in equal monthly increments during the term hereof.  Payment
shall be due on the twentieth (20th) day of each month of the Term hereof.




ARTICLE III

TERMINATION OF ENGAGEMENT




3.1

Early Termination.  At anytime following the effective date hereof, either party
or parties may terminate this Agreement prior to its natural expiration upon
giving the other party or parties fifteen (15) days prior written notice.  In
the event of such early termination, HSTI shall pay any fees owed to the
Consultant under Article II, above, within ten (10) days of its receipt of
invoices for such fees owed to the Consultant.




3.2

Termination on Death of Consultant. This Agreement and the consulting
relationship created herein will terminate automatically upon the death of
either of the parties making up the Consultant.




3.3

Termination on Dissolution of HSTI. This Agreement and the consulting
relationship created herein will terminate automatically upon the dissolution of
HSTI or any other event that causes HSTI, or any of its successors and assigns,
to cease its business activities or its existence as a business entity.














2

HSTI Cons. Agmt. Rev. 1:  8/2/2019




--------------------------------------------------------------------------------




ARTICLE IV

MISCELLANEOUS




4.1

 Entire Agreement.   This Agreement constitutes the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes any and all other agreements, communications, understandings,
promises, stipulations, arrangements, whether any of the same are either oral or
in writing, or express or implied, between the parties hereto with respect to
the subject matter hereof.  No change to or modification of this Agreement shall
be valid or binding unless the same shall be in writing and signed by all of the
Consultant and HSTI.




4.2

 Waivers.    A waiver of any provision of this Agreement shall not be valid
unless such waiver is in writing and signed by the party or person to be
charged, and no waiver of any provision hereof shall be deemed or construed as a
waiver of the same or any different provision in the future. Furthermore, the
failure of a party to insist upon strict adherence to any term of this
Agreement, or to object to any failure to comply with any provision of this
Agreement, shall not (a) be a waiver of that term or provision; (b) estop that
party from enforcing that term or provision; or (c) preclude that party from
enforcing that term or provision by laches.  The receipt of a party of any
benefit from this Agreement shall not effect a waiver or estoppel of the right
of that party to enforce any provision of this Agreement.




4.3

  Severability.   In the event that any one or more of the provisions of this
Agreement shall be held invalid, illegal or unenforceable, in any respect, by a
court of competent jurisdiction, then any such provision shall be deemed to be
stricken from this Agreement and the validity, legality, and enforceability of
the remaining provisions contained herein shall not in any way be affected
thereby.




4.4   Assignment. No party or parties to this agreement shall not have the right
to assign any of its rights, duties and obligations under this Agreement without
first obtaining the written consent of the other party or parties.  Any attempt,
by any of the parties hereto, to assign its rights, duties and obligations under
this Agreement without first obtaining the written consent of the other party or
parties shall be void and of no force and effect.




4.5    Successors and Assigns.    Subject to the provisions hereof, this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective heirs, executors, legal representatives,
administrators, successors and assigns, and wherever a reference in this
Agreement is made to either of the parties hereto such reference shall be deemed
to include, wherever applicable, also a reference to the heirs, executors, legal
representatives, administrators, successors and assigns of such party, as if in
every case so expressed.




4.6

  Applicable Law.   This Agreement and each provision and condition contained
herein shall be construed and enforced in accordance with the laws of the State
of Nevada without regard to its conflicts of laws principles. The exclusive
jurisdiction and venue to hear and





3

HSTI Cons. Agmt. Rev. 1:  8/2/2019







--------------------------------------------------------------------------------

determine any claim, dispute or other controversy, of any nature whatsoever,
related to this Agreement shall be the appropriate forum located in Washoe
County, Nevada.




4.7

  Context.  In this Agreement whenever the context so requires, the masculine
gender shall include the feminine and/or neuter, and any singular reference
shall include the plural.




4.8

  Time.  Time is of the essence in this Agreement and each and every provision
hereof.




4.9  Captions.    Any captions to, or headings of, the paragraphs or
subparagraphs of this Agreement are solely for the convenience of the parties
hereto.  Any such caption or heading shall not be deemed a part of this
Agreement and shall not be used for the interpretation or determination of the
validity of this Agreement or any provision hereof.




4.10  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when fully and properly executed, shall be deemed to
be an original.  A facsimile signature, electronic mail signature or electronic
signature shall be deemed to be an original signature having the same force and
effect as an original signature.




4.11   Attorneys’ Fees.   Should a dispute arise between any of the parties
hereto regarding the meaning of this Agreement, the enforcement of this
Agreement or any claim or dispute related to this Agreement, then the prevailing
party, in addition to whatever other relief such party may be entitled to, shall
also recover its reasonable attorneys’ fees and costs incurred in connection
with such dispute whether such dispute was resolved judicially, by mediation, by
arbitration or by any other means, formal or informal.




IN WITNESS WHEREOF, the parties hereto expressly acknowledge that they have read
this Agreement, have had the opportunity to obtain the advice of the legal
counsel of their choice, fully understand it, and have freely and voluntarily
entered into this Agreement with the express intention to be bound hereby as of
the day and date first above written.




High Sierra Technologies, Inc., a Nevada Corporation







By:   /s/ Gregg W. Koechlein

Dated:  August 2, 2019

Gregg W. Koechlein, its Chief Operating Officer







By:   /s/ Richard Thompson

Dated:  August 2, 2019

Richard Thompson







By:   /s/ David Graves

Dated:  August 2, 2019

David Graves





4

HSTI Cons. Agmt. Rev. 1:  8/2/2019


